In an action to recover damages for personal injuries sustained by respondent, a pedestrian, when she was struck by a motor vehicle which was owned and operated by appellant, the appeal is from an order granting respondent’s motion to set aside the verdict rendered by the jury in favor of appellant, and directing a new trial. Order reversed, with costs, motion denied, and verdict reinstated. By failing to move for a directed verdict, respondent conceded that there were questions of fact to be determined by the jury (Kluttz v. Citron, 2 N Y 2d 379, 382). The ease was submitted to the jury with a charge to which respondent took no exception, and it does not appear from the record that the jury could not have reached the conclusion which they did on a fair interpretation of the evidence (cf. Mieuli v. New York & Queens County Ry. Co., 136 App. Div. 373; Collins v. City of New York, 263 App. Div. 893). Furthermore, the learned Trial Justice gave no reason for his action in setting aside the verdict, and we are unable to determine why the motion was granted (see Coleman v. Brooklyn & Queens Tr. Corp., 252 App. Div. 215; Loopo v. Paticoff, 270 App. Div. 941; Marcario v. City of New York, 278 App. Div. 712). Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.